                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


DIANE AUCOIN                                                       CIVIL ACTION NO.

VERSUS
                                                                   20-104-SDD-EWD
LOUISIANA CVS PHARMACY, LLC


                                    ORDER OF REMAND

       Before the Court is the Consent Motion to Remand (“Motion”)1 filed by Diane

Aucoin (“Plaintiff”) and Louisiana CVS Pharmacy, LLC (“CVS”). On February 4, 2020,

Plaintiff filed her Petition for Damages against CVS in the Nineteenth Judicial District

Court for the Parish of East Baton Rouge.2 On February 24, 2020, CVS removed the

matter to this Court, alleging that this Court has diversity jurisdiction under 28 U.S.C. §

1332.3 The Court sua sponte raised the issue of whether amount in controversy was met

and ordered the parties to submit supplemental briefing.4

       In the instant Motion, the parties jointly represent that, during a conference,

Plaintiff’s counsel communicated that the amount in controversy does not exceed $75,000

and Plaintiff voluntarily executed a binding and irrevocable Stipulation, wherein she

stipulates and agrees not to seek or accept more than $75,000, exclusive of interest and

costs, in connection with her claims.5




1
  Rec. Doc. 7.
2
  Rec. Doc. 1-2, ¶¶ 5-10.
3
  Rec. Doc. 1, ¶ 4.
4
  Rec. Doc. 3. In its March 16, 2020 Memorandum Concerning Amount in Controversy, CVS averred that
it had sent a draft Stipulation and Consent Motion to Remand for Plaintiff to review and was under
discussion. Rec. Doc. 6, pp. 3-4.
5
  See Rec. Doc. 7-2, pp. 2-3.


19th JDC - Certified
      Based on these representations and Plaintiff’s voluntary Stipulation, the Court will

grant the Consent Motion to Remand as CVS has failed to meet its burden of establishing

subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

      Accordingly,

      This matter is hereby REMANDED to the Nineteenth Judicial District Court for the

Parish of East Baton Rouge, State of Louisiana, for further proceedings.     The Clerk of

Court is ordered to terminate this matter, including all pending motions.

      Signed in Baton Rouge, Louisiana the 6th day of April, 2020.



                                          
                                          S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                            2
